Affirmed and Opinion filed April 22, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00670-CR

                        EX PARTE ENZO UBADIMMA

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1513857

                                  OPINION
      Enzo Ubadimma challenges the trial court’s order denying his application for
writ of habeas corpus for reduction of bail in charges against him for capital murder,
assault of a public servant, and violation of a condition of bond. We affirm.

                                    Background

      While on deferred adjudication community supervision for robbery, appellant
allegedly committed and was arrested for capital murder. Then, a month into his
confinement for capital murder, he allegedly assaulted a public servant. The trial
court set appellant’s bail at $500,000 for violating the terms of his robbery
community supervision, $500,000 for capital murder, and $75,000 for assault of a
public servant.

        Appellant filed a single application for writ of habeas corpus challenging the
collective amount of bail for the three charges as unconstitutionally unreasonable
and excessive. No evidence was attached to the application. At a hearing, appellant’s
counsel asserted that the most appellant would be able to pay for an aggregate bond
was $100,000, and he sought reduction to that amount. Appellant offered no
evidence at the hearing. At the conclusion of the short hearing, the trial court denied
appellant’s habeas application.

                                         Analysis

A.      Legal standards
        The right to be free from excessive bail is protected by the United States and
Texas Constitutions. See U.S. Const. amend. VIII; Tex. Const. art. I, § 11. We review
a challenge to the excessiveness of bail for an abuse of discretion. See Ex parte
Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981). Under this
standard, we may not disturb the trial court’s decision if it falls within the zone of
reasonable disagreement. See Ex parte Dupuy, 498 S.W.3d 220, 230 (Tex. App.—
Houston [14th Dist.] 2016, no pet.).

        The amount of bail required in any case is within the discretion of the trial
court, subject to the following rules:

     1. The bail shall be sufficiently high to give reasonable assurance of
        compliance with the undertaking.
     2. The power to require bail is not to be so used as an instrument of
        oppression.

     3. The nature of the offense and the circumstances under which it was
        committed are to be considered.

     4. The ability to make bail is to be regarded, and proof may be taken upon

                                            2
        this point.

     5. The future safety of a victim of the alleged offense and the community
        shall be considered.

Tex. Code Crim. Proc. art. 17.15.

        Courts may also consider the following factors: (1) the defendant’s work
record; (2) the defendant’s family and community ties; (3) the defendant’s length of
residency; (4) the defendant’s prior criminal record; (5) the defendant’s conformity
with previous bond conditions; (6) the existence of other outstanding bonds, if any;
and (7) the aggravating circumstances alleged to have been involved in the charged
offense. Ex parte Rubac, 611 S.W.2d at 849-50. The trial court may also consider
whether the defendant is a citizen of the United States. See Ex parte Rodriguez, 595
S.W.2d 549, 550 n.2 (Tex. Crim. App. [Panel Op.] 1980); Ex parte Dupuy, 498
S.W.3d at 230.

        The defendant bears the burden to prove the bail set is excessive. Ex parte
Rubac, 611 S.W.2d at 849.

B.      Application

        Appellant did not offer evidence regarding bail. Instead, his attorney made
unsworn assertions in his argument, including:

        • Appellant is unable to pay the bonds for the combined bail amounts of
          $1,075,000.

        • Appellant’s parents can pay the bonds for an aggregate bail of $100,000.

        • Appellant does not oppose house arrest.

        This court recently addressed a similar situation in Ex parte Holliday, Nos.
14-20-00737-CR, 14-20-00738-CR, __ S.W.3d __, 2021 WL 865338 (Tex. App.—
Houston [14th Dist.] Mar. 9, 2021, no pet. h.). There, Holliday offered no testimony

                                          3
or exhibits in support of his habeas application for a bail reduction. Instead, his
lawyer made unsworn assertions at the hearing on his application. Id. at *2. We
began our analysis by noting the unsworn statements of an attorney are not evidence
unless the attorney has first-hand knowledge of the facts asserted. See State v.
Guerrero, 400 S.W.3d 576, 585-86 (Tex. Crim. App. 2013). The record indicated
Holliday’s lawyer’s statements regarding appellant’s criminal history, the condition
of the complainant’s body, appellant’s ties to the community, and appellant’s
financial status were not made from first-hand knowledge; counsel learned those
facts from other sources. Therefore, we held, the lawyer’s unsworn statements were
not evidence. Ex parte Holliday, 2021 WL 865338, at *2.

      We also considered Holliday’s own statements at the hearing. He answered
questions posed by the judge, not his lawyer or the prosecutor. The substance of his
statements was: he was a United States citizen, he understood the need to talk with
his lawyer, and he understood the conditions of bail if he were to be released.
Holliday’s statements, however, were not made under oath or subject to cross-
examination. See id. at *3. Further, we said that even if his statements could be
considered as evidence to support his habeas application for a bail reduction, they
would not satisfy his evidentiary burden because they were not relevant to any of the
article 17.15 factors or Rubac factors. We concluded Holliday had not shown the
trial court abused its discretion in denying his habeas applications to reduce bail. Id.

      Ex parte Holliday controls this case. Appellant’s lawyer’s unsworn statements
about appellant’s financial status were not made from first-hand knowledge; counsel
learned those facts from other sources. As in Ex parte Holliday, counsel’s statements
are not evidence. Further, counsel did not discuss the majority of the article 17.15
factors or Rubac factors. We conclude appellant has not shown the trial court abused
its discretion in denying his application for habeas relief.

                                           4
      Appellant asks us to remand for both sides to present evidence on the factors
under article 17.15 and Ex parte Rubac, citing our decision in Ex parte Stocker, Nos.
14-19-00661-CR, 14-19-00662-CR, 14-19-00663-CR, 2020 WL 2614620, at *2
(Tex. App.—Houston [14th Dist.] May 22, 2020, no pet.) (mem. op., not designated
for publication). Ex parte Stocker is distinguishable in that neither party’s appellate
brief addressed the bail factors; both parties instead focused on whether Stocker was
entitled to release under article 17.151 of the Code of Criminal Procedure,
concerning the State’s readiness for trial within 90 days of the commencement of
the defendant’s detention. Id. at *1. We concluded Stocker was not entitled to release
under article 17.151. Id. Then, rather than consider an issue neither side had briefed,
we remanded for further proceedings. See id. at *2. In this case, both appellant and
the State have briefed the article 17.15 factors and Rubac factors. Remand is not
appropriate.

                                     Conclusion
      We affirm the trial court’s denial of appellant’s habeas applications.




                                        /s/       Kevin Jewell
                                                  Justice

Panel consists of Justices Jewell, Bourliot, and Hassan
Publish — Tex. R. App. P. 47.2(b)




                                              5